CONFESSION OF ERROR
PER CURIAM.
E. Jacob Brown was adjudicated guilty of direct criminal contempt and sentenced to thirty days incarceration. On appeal he contends that the trial court violated Florida Rule of Criminal Procedure 3.8301 and denied him the due process of law. On the state’s proper confession of error, we reverse Brown’s conviction and sentence for direct criminal contempt.
Reversed.

. Which reads:
"A criminal contempt may be punished summarily if the court saw or heard the conduct constituting the contempt committed in the actual presence of the court. The judgment of guilt of contempt shall include a recital of those facts on which the adjudication of guilt is based. Prior to the adjudication of guilt the judge shall inform the defendant of the accusation against the defendant and inquire as to whether the defendant has any cause to show why he or she should not be adjudged guilty of contempt by the court and sentenced therefor. The defendant shall be given the opportunity to present evidence of excusing or mitigating circumstances. The judgment shall be signed by the judge and entered of record. Sentence shall be pronounced in open court.”